DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

    PNG
    media_image1.png
    176
    203
    media_image1.png
    Greyscale

Regarding claims 1-2, and 4, the phrase of “the first hole in plan view having a shape of a long hole extending predominantly in a second direction parallel to the plane of the printed circuit board substantially orthogonal to the first direction” is not understood because:
CANNOT formed in the parallel direction to the plane of the PCB.  Please, revise.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Brandlein et al. (U.S. Patent 3,838,203) hereafter Brandlein.
As best understood to claim 1, Brandlein discloses a method for connecting a bus bar (12-14, or 16) to a wiring pattern (not label, see column 1, lines 16-17, 30, column 6, line 48-51) of a printed board (17) as shown in figures 1-6,
the bus bar (i.e. element 12, figure 2) including a straight-shape part (a planar intermediate body portion 12a) extending predominantly in a first direction parallel to a plane of the printed circuit board (horizontal direction), the straight-shape part (12c or 12d) having a bend part at a tip and a hole (12b) away from the bend part in the first direction, the method comprising:

screwing (23 or 24) the bus bar (12, 13) to the printed board (17); and soldering the bus bar (13) that has been screwed (23, 24) to the printed board (17) to the wiring pattern of the printed board.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandlein in view of Kanazawa et al. (‘268).
As to claim 2, Brandlein discloses a printed board (17) to which a bus bar (12-14, and 16) is connected, wherein the bus bar (13) is soldered to a wiring pattern (column 1, lines 16-17, 30, and column 6, lines 48-51), and the bus bar is screwed (23) to the printed board,
wherein the bus bar (i.e. element 12, figure 2) including a straight-shape part (a planar intermediate body portion 12a) extending predominantly in a first direction 
the bent part (12c or 12d) of the bus bar (12) into a first hole in plan view (17a or 17c) in the printed board (17), the first hole (17a or 17c) having a shape of a long hole (see figure 3) extending predominantly in a second direction [[parallel to a plane of the printed circuit board]] substantially orthogonal to the first direction (horizontal direction),
a tip of a bolt (of the screw 23, 24) passing through a hole (12b) in the bus bar and a second hole (17b, figure 2) in the printed board.
Brandlein does not specifically disclose the screw is tightened the bus bar to the printed board using a nut, and the second hole in the printed board is electrically connected to the wiring pattern.
Kanazawa teaches a power converter as shown in figures 1 and 5A-5B comprising the screw (40) is tightened the bus bar (11) to the printed board (100) using a nut (45), and the second hole in the printed board is electrically connected to the wiring pattern (101, 103 104).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kanazawa employed in the device of Brandlein in order to provide mechanical and electrical connections.

As to claim 4, Brandlein discloses [[switch device]] an electrical termination mounting structure as shown in figures 1-2 comprising:

a first bus bar (12) is soldered to a wiring pattern (column 1, lines 16-17, 30, and column 6, lines 48-51) to which a terminal (the lead of the component 19) of the component (19) is connected, and the first bus bar is screwed (23) to the printed board, and
a second bus bar (14) is soldered to a wiring pattern (column 1, lines 16-17, 30, and column 6, lines 48-51) to which a terminal (the lead of the component 19) of another component (19) is connected, and the bus bar is screwed (23) to the printed board, wherein
each of the bus bar (i.e. element 12, figure 2) including a straight-shape part (a planar intermediate body portion 12a) extending predominantly in a first direction parallel to a plane of the printed circuit board (horizontal direction), the straight-shape part (12c or 12d) having a bend part at a tip and a hole (12b) away from the bend part in the first direction,
the bent part (12c or 12d) of the first bus bar (12) into a first hole (17a or 17c) in the printed board (17), the first hole (17a or 17c) in plan view having a shape of a long hole (see figure 3) extending predominantly in a second direction [[parallel to a plane of the printed circuit board]] substantially orthogonal to the first direction (horizontal direction); and
the bent part (an orthogonally element, not label) of the second bus bar (14) into another first hole (not label, see figures 1 -2) in the printed board (17), the another first hole in plan view having a shape of a long hole extending predominantly in a 
Brandlein does not specifically disclose the components being semiconductor switch elements.
Kanazawa teaches a power converter and in-car electrical system as shown in figures 1-3 comprising switching semiconductor module or MOSFET (580) mounted on a circuit board (100) electrical connected to first and second bus bars (11, 12).
It would have been obvious to one having ordinary skill in the art before the effective filling date to have a teaching of Kanazawa employed in the device of Brandlein in order to provide mechanical and electrical converter structure.

Allowable Subject Matter
Claims 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Brandlein as best discloses an electrical component (19) mounted on a printed circuit board (17), first and second bus bar (i.e. elements 12 and 14, figures 1 -2) each including a straight-shape part (a planar intermediate body portion 12a) extending in a first direction (horizontal direction), the straight-shape part (12c or 12d) having a bend part at a tip and a hole (12b) away from the bend part in the first direction, and some other claimed limitations. However, Brandlein or in combination with another references do not disclose or suggest of first and second semiconductor switch elements mounted on the printed board; the first and second bus bars each connected a drain terminal or a source terminal of the first and second semiconductor switch .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 05/03/2021 have been fully considered but they are not persuasive. Applicant argues:
Brandlein fails to disclose
a) “the bus bar including a straight-shape part extending predominantly in a first direction, the straight-shape part having a bend part at a tip and a hole away from the bend part in the first direction,” and
b) “the first hole in plan view having a shape of a long hole extending predominantly in a second direction parallel to a plane of the printed circuit board substantially orthogonal to the first direction.” In Remark, page 2.
After carefully review, examiner respectively disagrees.
Figure 2 of Brandlein:

    PNG
    media_image2.png
    210
    336
    media_image2.png
    Greyscale
 
Figure 3 of the invention:

    PNG
    media_image3.png
    198
    247
    media_image3.png
    Greyscale

Brandlein discloses the bus bar (i.e. element 12, figure 2) including a straight-shape part (a body portion 12a) extending in a first direction predominantly parallel to a plane of the PCB (17) (horizontal surface/plane/direction), the straight-shape part (12c or 12d) having a bend part at a tip and a hole (12b) away from the bend part in the first direction, and
the first hole (i.e. 17c) in plan view having a shape of a long hole extending predominantly in a second direction (vertical direction) substantially orthogonal to the first direction (horizontal direction).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929.  The examiner can normally be reached on MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUAN T DINH/Primary Examiner, Art Unit 2848